United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2196
                                   ___________

Herschel Pearl,                         *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
DST Systems, Inc.,                      * Western District of Missouri.
                                        *
             Appellee.                  * [UNPUBLISHED]
                                   ___________

                             Submitted: December 1, 2009
                                Filed: January 7, 2010
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Herschel Pearl brought a claim for damages against DST Systems, Inc. (DST),
alleging that he was terminated after engaging in protected activity, in violation of
Section 806 of the Sarbanes-Oxley Act (SOX), which is codified in 18 U.S.C.
§ 1514A, and wrongfully discharged under Missouri state law. The district court1
granted summary judgment for DST, and Pearl appeals. After careful de novo review,
viewing the evidence and all fair inferences from it in the light most favorable to


      1
        The Honorable Sarah W. Hays, United States Magistrate Judge for the Western
District of Missouri, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
Pearl, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we find no
reversible error.

       Specifically, as to Pearl’s complaint to DST regarding a possible
understatement of earnings, we conclude that such a complaint did not amount to
protected activity under SOX. Even assuming Pearl subjectively believed DST had
understated its earnings in a way that violated SOX, the evidence showed that such
a belief was not objectively reasonable. See Allen v. Admin. Review Bd., 514 F.3d
468, 475-77 (5th Cir. 2008) (in SOX action, plaintiff bears initial burden to prove
elements by preponderance of evidence; SOX prohibits publicly traded company from
retaliating against employee who reports information to supervisor regarding any
conduct which employee reasonably believes constitutes violation of one of six
enumerated categories; employee’s reasonable belief must be scrutinized under both
subjective and objective standard); cf. Bechtel v. Competitive Tech., Inc., 2005-SOX-
00033, 2005 WL 4888997, at **30-32 (Dep’t of Labor Oct. 5, 2005) (complainant’s
threat to report suspected insider trading to SEC did not constitute protected activity
under § 1514A because complainant’s belief--which was partially based on “snippet”
of conversation that he overheard and rumor that another individual had advanced
knowledge of successful litigation--was not reasonably founded). Further, for the
reasons stated by the district court, we conclude that none of the other complaints that
Pearl made to DST amounted to protected activity, and that summary judgment was
proper as to the state law claim.

      Accordingly, we affirm.
                     ______________________________




                                          -2-